692 S.E.2d 390 (2010)
STATE of North Carolina
v.
Alfonzo MEEKS.
No. 508P09.
Supreme Court of North Carolina.
January 28, 2010.
Alfonzo Meeks.
Robert C. Montgomery, Special Deputy Attorney General, for State of N.C.

ORDER
Upon consideration of the petition filed by Defendant on the 8th of December 2009 in this matter for a writ of mandamus, the following order was entered and is hereby certified to the Superior Court, Wake County:
"Dismissed by order of the Court in Conference this the 28th of January 2010."